Title: To Benjamin Franklin from the Comtesse Conway, 22 March 1778
From: Conway, Françoise-Antoinette-Jeanne Langlois du Bouchet, comtesse de
To: Franklin, Benjamin


My dear father américain,
Auxerre 22 m[arch] 1778
God Bess liberty! I drunk with all my heart to the republick of the united provinces, end to your dear health. I am prepared to my departure if you will, end if it possible. Give me I pray you leave to go. I shall be happy of to live under the Laws of venerable goodman richard. Adieu my dear father I am with the most respect end tenderness, your humble Servant end your daughter
D B F Conway
 
Addressed: à Monsieur / Monsieur franklin / ministre plenipotenciere / des provinces unies de / L’amerique / A passy
